Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 1/14/2022. Claims 1-15 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 10/13/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170215078 A1 to Mochizuki et al.,  (hereinafter Mochizuki) in view of US 20180352481 A1 to Taguchi et al., (hereinafter Taguchi).

Claim 1.  A method performed by a wireless device comprising: 

identifying a first  cell which satisfies a mobility condition for the first cell included in a 
conditional mobility command of the first cell;  and 
(Mochizuki: See para[0386]-[0389] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., identifying a first cell, SeNB which satisfies mobility for UE), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” (i.e., conditional mobility command of the first cell, SeNB) back to MeNB, indicating if SeNB resources are overloaded or if SeNB restricts access of the UE, and as such being flagged as “not suitable” for SeNB (i.e., a mobility condition for the first cell included in a conditional mobility command of the first cell, SeNB) and basically rejecting the request.   On the other hand , if SeNB does not reject the request, such as when the request is for emergency bearer for UE, then mobility is performed)


Mochizuki teaches cell configurations and sending a report when GNSS is not available, however, it does not seem to explicitly disclose that a particular cell, can make configuration for another cell, as understood by:

based on a determination that a target cell configuration for the first cell is unavailable, 
transmitting a report comprising information for an unavailability of the  target cell configuration for the first cell. 

However, in a similar field, Taguchi, teaches that via Handoff (HO) message, S-MeNB notifies the T-MeNB, of SeNB configuration information, which iteself is configured by the S-MeNB.  It is understood that SeNB configuration information in HO message can be made differently or alternatively unavailable. (Taguchi: See para[0168])

Mochizuki teaches dual connectivity techniques wherein UE includes the identifier of the SeNB or the SCG cell in a measurement report and notify the MeNB of the report in the case where the GNSS (e.g., target cell) is unavailable to the UE. (Mochizuki: See para[0168])

Taguchi teaches dual connectivity technique wherein Handoff message includes SeNB configuration information that is configured by S-MeNB. (Taguchi: See para[0168])

It would have been obvious before the time of effective filing to have included, a cell configuration performed by another cell, as taught by Taguchi, with the system of Mochizuki, in order to benefit from the enhanced ability of a handover (HO) message that can include configuration information of a cell that is entirely configured by another cell. (Taguchi: See para[0168])


Claim 2.  The method of claim 1, further comprising: receiving conditional mobility 
commands of target cells, wherein each of the conditional mobility commands is 
related to each of the target cells, and the conditional mobility commands 
comprise a conditional mobility command of a second cell among the target 

(Mochizuki: See para[0386]-[0389] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., identifying a first cell, SeNB which satisfies mobility for UE), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” (i.e., conditional mobility command of the first cell, SeNB) back to MeNB, indicating if SeNB resources are overloaded or if SeNB restricts access of the UE, and as such being flagged as “not suitable” for SeNB (i.e., a mobility condition for the first cell included in a conditional mobility command of the first cell, SeNB) and basically rejecting the request.   On the other hand , if SeNB does not reject the request, such as when the request is for emergency bearer for UE, then mobility is performed)


performing a mobility to the second cell by applying a target cell 
configuration for the second cell in the conditional mobility command of the 
second cell, (Taguchi: See para[0168] for Handoff (HO) message  (i.e., conditional mobility command) includes SeNB configuration information that is configured by S-MeNB) before identifying the first cell and transmitting the report, (Mochizuki: See Fig. 24, for Measurement Report is sent after SeNB Addition Request is sent out by MeNB  to S-SeNB, for mobility to T-SeNB) wherein the identifying the first cell and the transmitting the report are performed while the wireless device is being served by the second cell as a 
serving cell. 
 (Mochizuki: See Fig. 24, for UE being served by S-SeNB, wherein Measurement Report is sent after SeNB Addition Request is sent out by MeNB)

Mochizuki teaches dual connectivity techniques wherein UE includes the identifier of the SeNB or the SCG cell in a measurement report and notify the MeNB of the report in the case where the GNSS (e.g., target cell) is unavailable to the UE. (Mochizuki: See para[0168])

Taguchi teaches dual connectivity technique wherein Handoff message includes SeNB configuration information that is configured by S-MeNB. (Taguchi: See para[0168])

It would have been obvious before the time of effective filing to have included, a cell configuration by another cell, as taught by Taguchi, with the system of Mochizuki, in order to benefit from the enhanced ability of a handover (HO) message that can include configuration information of a cell that is entirely configured by another cell. (Taguchi: See para[0168])


Claim 3.  The method of claim 2, wherein the transmitting the report comprises: 
after performing the mobility to the second cell, transmitting the report based on a 
determination that the first cell satisfies the mobility condition for the 
first cell, and the target cell configuration for the first cell is unavailable. 
 (Mochizuki: See para[0386] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., performing mobility to second cell), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” back to MeNB that contains, and rejecting the request if SeNB resources are overloaded or if SeNB restricts access of the UE being not suitable for SeNB.  It is understood that UE is being served by MeNB, and if request is not rejected by SeNB, then mobility occurs, however, if request is rejected, mobility is denied, and that multiple other cells can perform the same task and inform MeNB of similar results.)


Claim 4.  The method of claim 2, wherein the performing the mobility to the second 
cell comprises: based on identifying that a mobility condition for the second 
cell is satisfied, performing the mobility to the second cell. 
 (Mochizuki: See para[0386] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., performing mobility to second cell), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” back to MeNB that contains, and rejecting the request if SeNB resources are overloaded or if SeNB restricts access of the UE being not suitable for SeNB.  It is understood that UE is being served by MeNB, and if request is not rejected by SeBN, mobility occurs, however, if request is rejected, mobility is denied, and that multiple other cells can perform the same task and inform MeNB of the same results.)

Claim 5.  The method of claim 4, wherein the mobility condition for the second cell 
becomes the mobility condition for the first cell according to a measurement 
identity swapping after performing the mobility from the first cell to the 
second cell, and wherein the target cell configuration for the first cell is 
determined as being unavailable based on that the mobility is performed from 
the first cell to the second cell. 
 (Mochizuki: See para[0386] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., performing mobility to second cell), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” back to MeNB that contains, and rejecting the request if SeNB resources are overloaded or if SeNB restricts access of the UE being not suitable for SeNB.  It is understood that UE is being served by MeNB, and if request is not rejected by SeBN, mobility occurs, however, if request is rejected, mobility is denied, and that multiple other cells can perform the same task and inform MeNB of the same results.)

Claim 6.  The method of claim 2, wherein the conditional mobility commands comprise 
the conditional mobility command of the first cell among the target cells, and 
wherein the performing the mobility to the second cell comprises: 

based on  identifying that the mobility condition for the first cell is satisfied, 
initiating the mobility to the first cell and starting a timer;  after an expiry of the timer, removing the target cell configuration for the first cell and performing a cell selection;  and based on identifying that a cell to which the cell selection is performed is identical to the second cell, performing the mobility to the second cell. 
 (Mochizuki: See para[0656] for SeNB release procedure, after SeNB addition period, wherein UE retains the list of SPCell for mobility to, in which configuration information is recorded for a predetermined period, and that UE discards the list, after expiration of a predetermined period, and instead performs cell selection of S-SeNB or T-SeNB without the configuration list, wherein S-eNB and T-SeNB are understood being similar.)


Claim 7.  The method of claim 6, wherein the target cell configuration for the first 
cell is determined as being unavailable based on that the target cell 
configuration for the first cell has been removed. 
(Mochizuki: See para[0656] for SeNB release procedure, after SeNB addition period, wherein UE retains the list of SPCell for mobility to, in which configuration information is recorded for a predetermined period, and that UE discards the list, after expiration of a predetermined period, and instead performs cell selection of S-SeNB or T-SeNB without the configuration list, wherein S-eNB and T-SeNB are understood being similar.)

Claim 8.  The method of claim 1, further comprising: based on a determination that 
the target cell configuration for the first cell is unavailable, performing a 
mobility to the first cell by applying a stored target cell configuration for 
the first cell, wherein the stored target cell configuration for the first cell 
is not obtained by the conditional mobility command of the first cell. 
  (Mochizuki: See para[0798],  S-eNB determines that quality of neighboring cell, or target cell, T-SeNB, reported via MR message, is greater than a threshold, then S-SeNB judges that T-SeNB is better for HO and sends SRS Config to T-SeNB for performing HO.  It is understood that T-SeNB configuration is not obtained by conditional mobility command of the first cell or S-SeNB )

Claim 9.  The method of claim 1, wherein the report is transmitted via a measurement 
report comprising measurement results on one or more cells. 
  (Mochizuki: See Fig. 24, #ST2510, and para[0612]for Measurement report that includes measurement results of the cells.)

Claim 10.  The method of claim 1, wherein the wireless device is in communication 
with at least one of a user equipment, a network, and/or autonomous vehicles 

  (Mochizuki: See Fig. 24 for a variety of wireless devices in communication with one another including MeNB, UE, S-SeNB, T-SeNB, etc.)

Claim 11.  A wireless device in a wireless communication system comprising: a 
transceiver;  a memory;  and at least one processor operatively coupled to the 
transceiver and the memory, ( Mochizuki: See para[0114] and Fig 3)  and configured to:

 identify a first cell which satisfies a mobility condition for the first cell included in a conditional mobility command of the first cell, and 
(Mochizuki: See para[0386]-[0389] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., identifying a first cell, SeNB which satisfies mobility for UE), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” (i.e., conditional mobility command of the first cell, SeNB) back to MeNB, indicating if SeNB resources are overloaded or if SeNB restricts access of the UE, and as such being flagged as “not suitable” for SeNB (i.e., a mobility condition for the first cell included in a conditional mobility command of the first cell, SeNB) and basically rejecting the request.   On the other hand , if SeNB does not reject the request, such as when the request is for emergency bearer for UE, then mobility is performed)


Although Mochizuki teaches cell configurations and sending a report when GNSS is not available, however, it does not seem to explicitly disclose that a particular cell, can make configuration for another cell, as understood by:

based on a determination that a target cell configuration for the first cell is unavailable, control the transceiver to transmit a report comprising information for an unavailability of the target cell configuration for the first cell. 

Taguchi, teaches that via Handoff (HO) message, S-MeNB notifies the T-MeNB, of SeNB configuration information, that is configured by the S-MeNB.  It is understood that SeNB configuration information in HO message can be made differently or alternatively unavailable (Taguchi: See para[0168])

Mochizuki teaches dual connectivity techniques wherein UE includes the identifier of the SeNB or the SCG cell in a measurement report and notify the MeNB of the report in the case where the GNSS (e.g., target cell) is unavailable to the UE. (Mochizuki: See para[0168])

Taguchi teaches dual connectivity technique wherein Handoff message includes SeNB configuration information that is configured by S-MeNB. (Taguchi: See para[0168])

It would have been obvious before the time of effective filing to have included, a cell configuration by another cell, as taught by Taguchi, with the system of Mochizuki, in order to benefit from the enhanced ability of a handover (HO) message that can include configuration information of a cell that is entirely configured by another cell. (Taguchi: See para[0168])


Claim 12.  The wireless device of claim 11, wherein the at least one processor is 
further configured to: control the transceiver to receive conditional mobility 
commands of target cells, wherein each of the conditional mobility commands is 
related to each of the target cells, and the conditional mobility commands 
comprise a conditional mobility command of a second cell among the target 
cells, and 
(Mochizuki: See para[0386]-[0389] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., identifying a first cell, SeNB which satisfies mobility for UE), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” (i.e., conditional mobility command of the first cell, SeNB) back to MeNB, indicating if SeNB resources are overloaded or if SeNB restricts access of the UE, and as such being flagged as “not suitable” for SeNB (i.e., a mobility condition for the first cell included in a conditional mobility command of the first cell, SeNB) and basically rejecting the request.   On the other hand , if SeNB does not reject the request, such as when the request is for emergency bearer for UE, then mobility is performed)


perform a mobility to the second cell by applying a target cell 
configuration for the second cell in the conditional mobility command of the 
second cell, (Taguchi: See para[0168] for Handoff (HO) message  (i.e., conditional mobility command) includes SeNB configuration information that is configured by S-MeNB) before identifying the first cell and transmitting the report, (Mochizuki: See Fig. 24, for Measurement Report is sent after SeNB Addition Request is sent out by MeNB  to S-SeNB, for mobility to T-SeNB)
wherein the identifying the first cell and the transmitting the report are 
performed while the wireless device is being served by the second cell as a 
serving cell. 
  (Mochizuki: See Fig. 24, for UE being served by S-SeNB, wherein Measurement Report is sent after SeNB Addition Request is sent out by MeNB)

Mochizuki teaches dual connectivity techniques wherein UE includes the identifier of the SeNB or the SCG cell in a measurement report and notify the MeNB of the report in the case where the GNSS (e.g., target cell) is unavailable to the UE. (Mochizuki: See para[0168])

Taguchi teaches dual connectivity technique wherein Handoff message includes SeNB configuration information that is configured by S-MeNB. (Taguchi: See para[0168])

It would have been obvious before the time of effective filing to have included, a cell configuration by another cell, as taught by Taguchi, with the system of Mochizuki, in order to benefit from the enhanced ability of a handover (HO) message that can include configuration information of a cell that is entirely configured by another cell. (Taguchi: See para[0168])

Claim 13.  The wireless device of claim 12, wherein a mobility condition for the 

measurement identity swapping after performing the mobility from the first cell 
to the second cell, and wherein the target cell configuration for the first 
cell is determined as being unavailable based on that the mobility is performed 
from the first cell to the second cell. 
 (Mochizuki: See para[0386]-[0389] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE, and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” (i.e., conditional mobility command of the target/second cell, SeNB) back to MeNB, that contains,  information regarding SeNB resources being overloaded or if SeNB restricts access of the UE being “not suitable”  and basically rejecting the request.   On the other hand , if SeNB does not reject the request, such as when the request is for emergency bearer for UE, then mobility is performed)

Claim 14.  The wireless device of claim 12, wherein the conditional mobility commands 
comprise the conditional mobility command of the first cell among the target 
cells, and wherein the at least one processor is further configured to: 

based on identifying that the mobility condition for the first cell is satisfied, 
initiate the mobility to the first cell and starting a timer, after an expiry 
of the timer, remove the target cell configuration for the first cell and 
perform a cell selection, and based on identifying that a cell to which the 
cell selection is performed is identical to the second cell, perform the 
mobility to the second cell, wherein the target cell configuration for the 
first cell is determined as being unavailable based on that the target cell 
configuration for the first cell has been removed. 
 (Mochizuki: See para[0656] for SeNB release procedure, after SeNB addition period, wherein UE retains the list of SPCell for mobility to, in which configuration information is recorded for a predetermined period, and that UE discards the list, after expiration of a predetermined period, and instead performs cell selection of S-SeNB or T-SeNB without the configuration list, wherein S-eNB and T-SeNB are understood being similar or identical.)

Claim 15.  A computer-readable medium having recorded thereon a program for 
performing each step of a method on a computer, the method comprising: 

identifying a first cell which satisfies a mobility condition for the first 
cell included in a conditional mobility command of the first cell;  and
(Mochizuki: See para[0386]-[0389] and Fig. 24, for SeNB receiving “an addition request” from MeNB for the UE (i.e., identifying a first cell, SeNB which satisfies mobility for UE), and depending on the resources status of SeNB or the SCG cell, SeNB can reject the request and send “addition request acknowledgement” (i.e., conditional mobility command of the first cell, SeNB) back to MeNB, indicating if SeNB resources are overloaded or if SeNB restricts access of the UE, and as such being flagged as “not suitable” for SeNB (i.e., a mobility condition for the first cell included in a conditional mobility command of the first cell, SeNB) and basically rejecting the request.   On the other hand , if SeNB does not reject the request, such as when the request is for emergency bearer for UE, then mobility is performed)


Although Mochizuki teaches cell configurations and sending a report when GNSS is not available, however, it does not seem to explicitly disclose that a particular cell, can make configuration for another cell, as understood by:

based on a determination that a target cell configuration for the first cell is 
unavailable, transmitting a report comprising information for an unavailability 
of the target cell configuration for the first cell. 

However, in a similar field, Taguchi, teaches that via Handoff (HO) message, S-MeNB notifies the T-MeNB, of SeNB configuration information, that is configured by the S-MeNB.  It is (Taguchi: See para[0168])

Mochizuki teaches dual connectivity techniques wherein UE includes the identifier of the SeNB or the SCG cell in a measurement report and notify the MeNB of the report in the case where the GNSS (e.g., target cell) is unavailable to the UE. (Mochizuki: See para[0168])

Taguchi teaches dual connectivity technique wherein Handoff message includes SeNB configuration information that is configured by S-MeNB. (Taguchi: See para[0168])

It would have been obvious before the time of effective filing to have included, a cell configuration performed by another cell, as taught by Taguchi, with the system of Mochizuki, in order to benefit from the enhanced ability of a handover (HO) message that can include configuration information of a cell that is entirely configured by another cell. (Taguchi: See para[0168])



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477